ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_10_FR.txt. 304

OPINION DISSIDENTE DE M. FISCHER

[Traduction]

Je regrette de ne pouvoir m’associer à la décision de la Cour, pour les
raisons que j’exposerai brièvement ci-après. Mes observations seront
centrées sur la principale divergence de vues.

En revanche, je suis d’accord en partie avec l’argumentation de la
Cour.

1. Je suis d’accord, par exemple, avec la description de ce que l’on peut
appeler la zone pertinente et la zone de chevauchement des revendi-
cations (termes synonymes de «zone en litige»). Toutefois, je ne sous-
cris pas à l’avis de la Cour selon lequel la «zone de chevauchement des
titres potentiels » est pertinente. Le fait est que la Norvège revendique des
lignes médianes comme constituant la délimitation du plateau continental
et des zones de pêche, et le fait est que le Danemark revendique une
ligne de délimitation située à 200 milles marins du Groenland oriental. Ce
sont les revendications des Parties qui ont un caractère décisif, et non les
titres.

La distinction, dans la présente affaire, entre «titre » et «délimitation »
est importante et ne doit jamais être perdue de vue. Je reviendrai sur cette
question dans un autre contexte.

L'affaire est caractérisée par une situation géographique assez simple:
la côte du Groenland oriental, longue et bien définie, face à la côte de la
partie occidentale de Jan Mayen, bien définie elle aussi mais beaucoup
plus courte.

2. J’approuve également la Cour de rejeter les principales prétentions
de la Norvège à l’effet qu’une délimitation selon les lignes médianes est
déjà «en place » en ce qui concerne les zones de plateau continental et les
zones de pêche entre le Groenland et Jan Mayen. Ces prétentions étaient
essentiellement fondées sur l’accord de 1965, la convention sur le plateau
continental de 1958 et la conduite des Parties, en particulier celle du
Danemark. C’est à bon droit que la Cour n’a accueilli aucun de ces argu-
ments.

3. Dans l’ensemble, je suis en accord avec la Cour sur la question de
savoir s’il doit y avoir une seule ligne de délimitation comme le demande
le Danemark ou deux lignes — coïncidentes — comme le demande la
Norvège. La Cour est — même en l’absence d’accord entre les parties —
compétente pour déclarer qu’une délimitation du plateau et des zones de
pêche doit être fondée sur une ligne unique. Le fait que la présente affaire
a été introduite devant la Cour par la requête unilatérale du Danemark est
donc demeuré sans pertinence.

Les cheminements juridiques pouvant conduire à un résultat final

270
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 305

comportant une ligne unique ou au contraire deux lignes (coïncidentes)
sont différents ou peuvent l'être. Cependant, une fois le résultat atteint, y
a-t-il une différence quelconque entre une ligne unique située en un
emplacement géographique donné ou deux lignes coïncidentes en ce
même emplacement? Selon moi, il n’y en a pas. C’est l'emplacement de la
ligne de délimitation qui importe, et non la question de savoir si la délimi-
tation est effectuée par une seule ou par deux lignes coïncidentes.

4. Je pense avec la Cour que les sources juridiques régissant l'affaire
sont la convention de 1958 (art. 6) en ce qui concerne le plateau continen-
tal, et le droit coutumier en ce qui concerne la zone de péche. Toutefois, je
ne considére pas la convention de 1958 comme la seule source juridique
pour ce qui est de la délimitation du plateau continental, car l’article 6 de
cette convention doit étre interprété conformément au droit coutumier, et
complété par lui.

La Cour elle-même a évoqué la tendance à assimiler les «circonstances
spéciales» de l’article 6 et les circonstances pertinentes du droit coutu-
mier, vu que dans les deux cas il s’agit de promouvoir l'obtention d’un
résultat équitable.

5. Je suis en désaccord avec la Cour lorsqu'elle déduit de l’article 6
qu’il est approprié de tracer provisoirement une ligne médiane à titre de
première étape du processus de délimitation.

Cette méthode juridique a permis à la Cour de parvenir à sa décision,
qui établit une ligne de délimitation située entre les lignes revendiquées
par les deux Parties.

L'approche par laquelle la Cour a d’abord employé une ligne médiane
provisoire avant de se demander si des circonstances spéciales exigeaient
une autre ligne de délimitation est exposée, dans l’arrêt, après le passage
dans lequel la Cour rejette les prétentions de la Norvège selon lesquelles
des lignes médianes sont déjà en place, mais avant qu’elle ne cherche à
déterminer si les revendications du Danemark sont équitables ou justi-
fiées. La Cour est, apparemment, parvenue à priori à la conclusion
que l’acceptation de ces revendications aboutirait à un résultat inéqui-
table.

Je ne considère pas cette manière de procéder comme la bonne. À mon
avis, la Cour, après avoir examiné les revendications de la Norvège, aurait
dû examiner celles du Danemark et c’est alors seulement, dans l’hypo-
thèse où les revendications du Danemark lui seraient apparues comme
aboutissant à un résultat inéquitable, qu’elle aurait dû se demander s’il
était indiqué de recourir à une ligne provisoire, qu’il s’agisse de la ligne
médiane ou d’une autre ligne.

6. La Cour n’a pas, à mon sens, fourni d’arguments de fond en faveur
de l'emploi de la ligne médiane comme point de départ du processus de
délimitation.

Je ne vois pas comment on peut défendre l’affirmation selon laquelle
l’article 6 de la convention de 1958 justifie cette méthode. Cet article ne
comporte aucune disposition sur le recours a la ligne médiane comme
ligne provisoire.

271
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 306

La Cour a pris pour hypothèse que la différence frappante de longueurs
des deux côtes pertinentes constitue une « circonstance spéciale » au sens
de Particle 6, ce qui signifie qu’il faut établir une ligne de délimitation
autre que la ligne médiane. Il est difficile de comprendre comment elle
peut alors conclure qu’il y a lieu d'employer une ligne médiane comme
ligne provisoire.

7. La Cour s’est référée à l'affaire du Plateau continental (Jamahiriya
arabe libyenne/ Malte), où le tracé d’une ligne médiane en tant que mesure
provisoire dans le cadre d’un processus devant être poursuivi par d’autres
opérations a été considéré comme étant la manière de procéder la plus
judicieuse pour parvenir finalement à un résultat équitable.

On s’est également référé au tribunal arbitral franco-britannique qui,
en 1977, a appliqué la ligne d’équidistance à titre de ligne provisoire.
Toutefois, ces affaires sont si différentes de la présente affaire du point de
vue de la géographie et d’autres facteurs qu’il ne paraît nullement justifié
d’en tirer des conclusions quant au bien-fondé de l’utilisation d’une ligne
médiane provisoire dans le cas présent.

De plus, il est possible d’invoquer d’autres affaires dans lesquelles on a
adopté une façon de voir différente, par exemple l’affaire du Plateau conti-
nental (Tunisie/Jamahiriya arabe libyenne):

«La Cour n’estime pas non plus qu’en l’espèce il lui incombe
d’examiner en premier lieu les effets que pourrait avoir une délimita-
tion selon la méthode de l’équidistance, et de ne rejeter celle-ci au
bénéfice d’une autre méthode que si les résultats d’une ligne d’équi-
distance lui paraissaient inéquitables.» (C.J. Recueil 1982, p. 79,
par. 110.)

8. Il me semble que la Cour, lorsqu’elle a décidé d’employer une ligne
médiane à titre de ligne provisoire, a accordé à la ligne médiane une valeur
préférentielle et injustifiée.

Cette attitude correspond à l'attitude générale adoptée par la Cour dans
cette affaire, qui est de considérer qu’à première vue une ligne médiane
entre des côtes qui se font face aboutit à une solution équitable. Cela, à
mon avis, ne correspond pas aux développements intervenus dans le droit
international depuis 1958, et en particulier aux développements codifiés
par la convention de 1982 sur le droit de la mer, qui a réduit l'importance
accordée jusqu'alors au principe de la ligne médiane, considéré désor-
mais comme n'étant pas davantage qu’un moyen parmi d’autres de parve-
nir à un résultat équitable.

Je ne pense pas que, à défaut d’accord, la ligne médiane selon l’article 6
de la convention de 1958 puisse être considérée comme la règle principale
tandis que les «circonstances spéciales » constitueraient l’exception. Les
deux termes de l’alternative sont, selon moi, placés sur le même pied. La
tâche principale est donc d’examiner si, dans la présente affaire, il existe
des circonstances spéciales qui justifient une ligne de délimitation autre
que la ligne médiane et, dans l’affirmative, à quel endroit il faut tracer
cette ligne.

272
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 307

L'article 6 ne renferme aucune indication quant à la nature précise
‘des «circonstances spéciales», mais il est généralement admis que ces
circonstances sont celles qui sont de nature à conduire à une solution
équitable.

9. Les prétentions du Danemark à une ligne de délimitation située à
200 milles marins de la côte du Groenland oriental ont, comme on l’a dit,
été examinées par la Cour uniquement dans le contexte de l’ajustement de
la ligne médiane provisoire et ont été rejetées au motif que l’attribution de
la totalité de la zone en litige et de ses ressources à une seule des Parties
n'aurait pas été considérée comme équitable. En outre, la Cour a affirmé
que la côte de Jan Mayen, tout autant que celle du Groenland oriental,
génère un titre entier sur les espaces maritimes reconnus par le droit
coutumier, c’est-à-dire en principe jusqu’à la limite des 200 milles à partir
de la ligne de base, et que, si la Norvège ne se voyait attribuer que la zone
résiduelle qui reste après avoir donné plein effet à la côte orientale du
Groenland, cela serait contraire aux exigences supérieures de l’équité.
Selon la perspective dans laquelle se place la Cour, aucun des deux Etats
dont les côtes se font face ne peut exiger de l’autre qu’il renonce à ses
prétentions sur la totalité des espaces maritimes auxquels il a droit. Cela
me conduit à penser que la Cour n’a pas fait de distinction nette entre
«titre» et «délimitation ».

10. La distinction entre les deux concepts est importante, car le droit
applicable au fondement du titre concernant des zones de plateau conti-
nental ou des zones de pêche est différent du droit applicable à la délimi-
tation desdites zones, même s’il le complète (voir l'affaire du Plateau conti-
nental (Jamahiriya arabe libyenne/Malte), C.J. Recueil 1985, p. 29-30,
par. 27).

Le Danemark n’a pas mis en cause le statut d’île de Jan Mayen et, en
conséquence, il n’a ni mis en cause son titre à une zone de pêche et à un
plateau continental ni formulé d’objection à l’égard de sa zone de
200 milles en direction de la haute mer.

La délimitation n’a pas, par définition et nécessairement, à aboutir à un
partage de la zone en litige. Aucune norme juridique ne s’oppose à ce que
la solution judiciaire d’un différend de délimitation consiste à faire en
sorte que l’une des parties se voie accorder la totalité de sa zone vis-à-vis
de l’autre, si une telle solution est jugée équitable.

11. Le droit coutumier relatif à la délimitation du plateau continental
et/ou des zones économiques a déjà été appliqué à différentes occasions
par la Cour internationale de Justice (affaires du Plateau continental de la
mer du Nord, 1969; Tunisie/Libye, 1982; Golfe du Maine, 1984; Libye/
Malte, 1985) et par d’autres tribunaux internationaux (Royaume-Uni/
France, 1977; Guinée/Guinée-Bissau, 1985; Canada/ France, 1992). Cer-
taines affaires concernaient uniquement le plateau continental (affaires
du Plateau continental de la mer du Nord; Tunisie/Libye; Libye/ Malte;
Royaume-Uni/France), tandis que d’autres avaient trait aussi à la délimi-
tation de zones économiques et de la mer territoriale (Guinée/Guinée-
Bissau et Canada/ France).

273
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 308

Dans toutes les affaires concernant une délimitation maritime, le droit
coutumier prescrit que la délimitation doit être effectuée par l’appli-
cation de principes (critères) équitables de nature à aboutir à un résultat
équitable (Plateau continental (Tunisie/Jamahiriya arabe libyenne), C.LJ.
Recueil 1982, p. 59, par. 70; Délimitation de la frontière maritime dans
la région du golfe du Maine, C.I.J. Recueil 1984, p. 299, par. 112; Plateau
continental (Jamahiriya arabe libyenne/Malte), C.LJ. Recueil 1985, p. 38,
par. 45).

Le droit coutumier ne définit pas le terme «équitable », qui est employé
pour caractériser à la fois le résultat à atteindre et les moyens à utiliser
pour y parvenir. Toutefois, c’est le résultat qui est primordial, de sorte que
le caractére équitable d’un principe (critére) est apprécié 4 la lumiére de
son utilité comme moyen de parvenir a un résultat équitable. Le caractére
équitable du résultat doit étre déterminé en mettant en balance tous les
facteurs pertinents de l’affaire considérée (affaires du Plateau continental
de la mer du Nord, C.I.J. Recueil 1969, p. 50, par. 93). Les tribunaux inter-
nationaux ont jugé pertinents différents facteurs ou méthodes, et aucun
facteur, ni aucune méthode, n’est considéré comme ayant un statut privi-
légié par rapport à d’autres. Cela a été clairement affirmé dans le cadre
des affaires du Plateau continental de la mer du Nord (ibid. p. 53-56,
par. 101) et dans l'affaire Guinée/Guinée-Bissau en 1985 (Revue générale
de droit international public, 1985, p. 525, par. 102).

12. Les facteurs qui, conformément à la pratique judiciaire internatio-
nale, doivent essentiellement être pris en considération sont ceux qui ont
trait aux caractéristiques géographiques de l’affaire, en particulier à la
zone pertinente et aux côtes pertinentes se faisant face. La longueur de la
côte orientale pertinente (ligne de base) du Groenland est d’environ
524 kilomètres et, en face, celle de la côte occidentale de Jan Mayen est
environ 57,8 kilomètres. Ainsi, le rapport entre les longueurs de côtes est
de plus de 9 contre 1 en faveur du Groenland, de sorte que cette affaire est
caractérisée par une différence très marquée des longueurs des deux côtes
pertinentes se faisant face. C’est la raison pour laquelle le facteur de
proportionnalité est d'importance cruciale. Dans le contexte d’une déli-
mitation du plateau continental, une référence à ce facteur est générale-
ment considérée comme impliquant qu’il doit y avoir un rapport raison-
nable entre la superficie du plateau continental des Etats concernés et la
longueur de leurs côtes respectives.

13. La proportionnalité a joué un rôle important comme facteur perti-
nent dans de nombreuses affaires judiciaires concernant la délimitation
du plateau continental et d’autres zones maritimes (affaires du Plateau
continental de la mer du Nord, 1969; Royaume-Uni/France, 1977; Tunisie/
Libye, 1982; Golfe du Maine, 1984; Libye/Malte, 1985; Guinée/Guinée-
Bissau, 1985; Canada/France, 1992). Son rôle exact dans le processus de
délimitation a été variable dans la pratique judiciaire, et il a été largement
analysé par les spécialistes du droit international public. Le rapport entre
les longueurs des côtes pertinentes soit a été un facteur qui, en même
temps que d’autres, a été pris en considération en vue de décider d’une

274
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 309

délimitation équitable, soit — comme dans le présent arrêt — a été utilisé à
posteriori comme critère d’appréciation de l’équité et du bien-fondé
d’une ligne qui, à titre de point de départ du processus de délimitation, a
été tracée sur la base de l’équidistance ou conformément à une autre
méthode de délimitation.

Lorsque les côtes se faisant face sont de longueur comparable, une
délimitation selon la ligne médiane répondra, en général, aux critères
de la proportionnalité et de l’équité. En revanche, dans la présente
affaire, où les deux côtes sont l’une par rapport à l’autre dans la pro-
portion de 9 contre 1, une ligne médiane ne saurait, à mon avis, être con-
sidérée comme équitable, même pas comme point de départ du processus
de délimitation.

Une délimitation selon la ligne médiane aurait accordé au total
96 000 kilomètres carrés de la zone pertinente à la Norvège/ Jan Mayen et
141 000 kilomètres carrés au Danemark/Groenland, ce qui correspond à
un rapport d’environ 1,5 contre 1 en faveur du Danemark/Groenland. Ce
rapport diffère considérablement de celui que fait apparaître la différence
entre les longueurs de côtes pertinentes et, manifestement, il aurait été
inéquitable.

C’est aussi le cas — bien qu’à un moindre degré — du rapport numé-
rique qui ressort de l’arrêt.

Dans sa décision, la Cour n’a pas, me semble-t-il, tenu compte —
suffisamment — de la différence de longueur des côtes pertinentes;
en effet, d’après mes calculs, elle attribue à peu près quarante-trois pour
cent de la zone de chevauchement des revendications (secteurs 1,2 et 3) au
Danemark/Groenland (28 000 kilomètres carrés environ) et à peu près
cinquante-sept pour cent à la Norvège/Jan Mayen (37 000 kilomètres
carrés environ). Cela représente une attribution totale d’à peu près
178 000 kilomètres carrés de la zone pertinente au Danemark/Groenland
et 59 000 kilomètres carrés à la Norvège/Jan Mayen, soit un rapport de
3 contre 1 en faveur du Danemark. Je ne vois pas comment ce partage peut
être considéré comme équitable, si l’on considère le rapport (9 contre 1)
entre les longueurs de côtes. Une ligne de délimitation située à 200 milles
du Groenland oriental aurait attribué une superficie d’à peu près
206 000 kilomètres carrés au Danemark/Groenland et 31 000 kilomètres
carrés à la Norvège/Jan Mayen, soit un rapport de 6,1 contre 1 en faveur
du Danemark/Groenland. J’estime par conséquent que des considéra-
tions de proportionnalité générale — jointes à certaines autres considéra-
tions — conduisent à la conclusion qu’une ligne de délimitation située à
200 milles du Groenland oriental aurait été équitable.

14. La Cour n’a tenu aucun compte des différences considérables qui
existent entre le Groenland et Jan Mayen pour ce qui est de la population
et des facteurs socio-économiques, au motif que ces facteurs évoluent
avec le temps et ne peuvent donc servir à une délimitation maritime qui
est destinée à être permanente. Je ne suis pas d’accord avec la Cour, car
tous ces facteurs existent depuis longtemps et il est très peu probable
qu’ils changent dans un avenir prévisible. Etant donné les conditions

275
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 310

locales d’ordre géographique, climatique et autre, les principales dif-
férences entre le Groenland et Jan Mayen continueront très probable-
ment d’exister et sont, à mon avis, assez stables pour qu’il en soit tenu
compte.

En outre, la position de la Cour selon laquelle les facteurs socio-écono-
miques ne devraient pas entrer en ligne de compte dans le processus de
délimitation parce qu’ils changent ne l’a pas empêchée de prendre en
considération Paccès aux ressources halieutiques dans la partie méridio-
nale de la zone en litige.

Comme on l’a dit, il n’existe pas de critères généraux de droit coutumier
qui puissent servir à déterminer le poids qu’il faut attribuer aux facteurs
considérés comme pertinents dans une affaire donnée, car chaque cas est
«un unicum» (Golfe du Maine).

Contrairement à la Cour, je considère que les facteurs non seulement
géographiques mais aussi démographiques et socio-économiques jouent
un rôle lorsqu'il s’agit d'apprécier l'équité d’une délimitation maritime
(Délimitation de la frontière maritime dans la région du golfe du Maine,
C.J. Recueil 1982, p. 278, par. 59, et p. 340, par. 232). Il n’est pas question
d’apprécier des facteurs individuels isolément en tant qu’éléments perti-
nents, mais de les évaluer et de les pondérer dans leur ensemble.

La présente affaire est caractérisée non seulement par une différence
très marquée dans la longueur des deux côtes pertinentes (et dans la
dimension des deux masses terrestres), mais aussi par une différence
fondamentale entre le Groenland et Jan Mayen en ce qui concerne les
structures démographiques, socio-économiques et politiques. Le Groen-
land est une société humaine viable qui a une population de cinquante-
cinq mille personnes et qui jouit de l’autonomie politique, alors que
Jan Mayen n’a pas de population au sens propre du terme, puisqu’il s’y
trouve seulement vingt-cinq personnes environ qui séjournent temporai-
rement sur l’île pour faire fonctionner la station météorologique et les
stations de radio et de LORAN.

15. Les intérêts économiques et autres décrits par les Parties diffèrent
fondamentalement. Ceux qu’invoque le Danemark sont directement liés
au Groenland alors que ceux dont parle la Norvège se rattachent à la
Norvège continentale et à sa population, et non à Jan Mayen. Comme
l’affaire a trait à la délimitation de la zone maritime située entre le Groen-
land et Jan Mayen, il me semble que seules la population et les structures
socio-économiques de ces territoires sont effectivement pertinentes et
qu’à cet égard, spécialement, le fait que le Groenland est totalement tribu-
taire de la pêche doit être souligné.

Il est généralement admis qu’une forte dépendance à l’égard de la
pêche peut être un facteur pertinent en droit international s’agissant de
territoires tels que le Groenland. Cela ressort d’une résolution qui a été
adoptée dans le contexte de la convention du 29 avril 1958 sur la pêche et
la conservation des ressources biologiques de la haute mer. Lors de
l’adoption de cette résolution, on a mentionné particulièrement l’Islande,
les îles Féroé et le Groenland comme des pays dont la population est très

276
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 311

lourdement tributaire de la pêche côtière pour sa subsistance ou son déve-
loppement économique. Le fait que les besoins de la population côtière
du Groenland justifient des mesures de protection spéciales a aussi été
reconnu dans l’arrêt de la Cour de justice des Communautés européennes
en date du 30 novembre 1982.

La Cour, on l’a vu, a tenu compte de l’accès à ce qui est considéré
comme la zone du capelan lorsqu'elle a estimé qu’un partage en deux
parts égales de la zone de chevauchement des revendications donnerait
aux deux Parties un accès équitable aux ressources halieutiqus de la zone.
Je ne peux pas souscrire à la motivation invoquée par la Cour car elle
néglige les facteurs socio-économiques susmentionnés.

16. Selon la Cour, la délimitation maritime entre l’Islande et Jan
Mayen, telle qu’effectuée par les traités de 1980 et 1981, n’a pas valeur
de précédent et la conduite des Parties ne constitue pas un élément de
nature à influer sur l’opération de délimitation dans la présente espèce.

Je reconnais que ces traités ne constituent pas un précédent contrai-
gnant au sens strict du terme mais, à mon avis, ils n’en sont pas moins
pertinents en ce qu’ils sont une expression de conduite de la Norvége
et revétent par conséquent une grande importance pour la présente
affaire.

Je considère que la délimitation entre l'Islande et Jan Mayen, qui
s'applique à l’île même qui est en cause aujourd’hui, est extrêmement
pertinente parce qu’elle indique clairement ce que serait une délimitation
équitable de l’espace maritime situé entre le Groenland et Jan Mayen.

17. Il est intéressant d’observer que le dispositif de l’accord de 1980
ne contient aucune disposition concernant la délimitation des zones
économiques mais que l’un des alinéas du préambule est rédigé comme
suit :

«Considérant que l'Islande a établi une zone économique de
200 milles marins et que la Norvége procédera prochainement a
l’établissement d’une zone de pêche autour de Jan Mayen».

Ainsi, la zone des 200 milles vis-à-vis de Jan Mayen ne résulte pas d’un
accord des parties mais existait en vertu de la loi islandaise du 1° juin
1979. La ligne, tracée unilatéralement par l'Islande, a ensuite été mention-
née dans le préambule de l’accord de 1980 «reconnaissant que l’économie
islandaise est très lourdement tributaire de la pêche; voir l’article 71 du
texte de la conférence sur le droit de la mer». Le même point de vue a été
exprimé dans la recommandation du 30 mai 1980 faite par la commission
parlementaire norvégienne au sujet de l’accord de 1980:

«Etant donné que la Norvège ne fait aucune réserve relative à
l'étendue complète de 200 milles de la zone économique islandaise
même dans la région comprise entre l’Islande et l’île de Jan Mayen,
Paccord implique aussi approbation de cette étendue de la zone
dans la région dont il s’agit.»

277
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 312

Ce point de vue s’est trouvé reflété aussi dans le rapport de la commission
en date du 27 avril 1982:

« La commission rappelle aussi que, en vertu de l’accord du 28 mai
1980 entre la Norvège et l’Islande relatif aux questions concernant la
pêche et le plateau continental, la Norvège a indirectement approuvé
une zone économique islandaise de 200 milles marins, comprenant à
la fois les territoires de pêche et le plateau continental, entre l’Islande
et l’île de Jan Mayen. D’autre part, cette approbation marquait
l’acceptation, parla Norvège, d’un plateau continental islandais d’au
moins 200 milles dans la direction de l’île de Jan Mayen.»

L’accord de 1981 entre la Norvège et I’Islande, suivant les recomman-
dations de la commission de conciliation établie par l’accord de 1980, sti-
pulait que la ligne de délimitation entre les secteurs du plateau continen-
tal attribuées respectivement aux deux parties dans la zone située entre
l'Islande et Jan Mayen coinciderait avec la ligne de délimitation entre
leurs zones économiques respectives. Aux termes de l’accord de 1980,
la commission de conciliation devait «[tenir] compte des intérêts écono-
miques primordiaux que I’Islande a dans les parages, des caractères géogra-
phiques et géologiques de la région et des autres circonstances spéciales ».

18. Les deux accords par lesquels la Norvège a accepté que la ligne de
délimitation entre l’Islande et Jan Mayen soit établie de manière à tenir
compte de la zone islandaise existante de 200 milles doivent, dans le
contexte de l’évolution du droit de la mer, être considérés comme
conformes à des principes équitables et exprimant une solution que la
Norvège (et l’Islande) jugeai(en)t équitable. Une délimitation par la ligne
médiane n’aurait pas été considérée comme telle.

19. En fait comme en droit, la délimitation maritime dans la région
située entre le Groenland et Jan Mayen se présente de manière très simi-
laire à la délimitation entre l’Islande et Jan Mayen. Comme l’Islande, le
Groenland est un territoire beaucoup plus étendu que l’île de Jan Mayen
et, à la différence de celle-ci, le Groenland et l’Islande ont une population
permanente et leurs propres structures économiques et politiques. Du
point de vue économique, l'Islande et le Groenland ont été placés sur le
même pied puisque, avec les îles Féroé, ils ont été, on l’a vu, mentionnés
expressément à l’occasion de l’adoption de la convention du 29 avril 1958
sur la pêche et la conservation des ressources biologiques de la haute mer
en tant que pays ou territoires dont la population est très lourdement
tributaire de la pêche côtière pour sa subsistance ou son développement
économique.

Comme je l’ai dit, il faut considérer comme équitable la délimitation
entre l'Islande et Jan Mayen. Puisque les facteurs qui étaient pertinents
dans ce cas sont très semblables aux facteurs pertinents dans le cas du
Groenland et de Jan Mayen, il aurait été juste et équitable, en l’espèce, de
tracer la ligne de délimitation d’une manière analogue à celle dont les
lignes avaient été tracées dans le cas de l’Islande et de Jan Mayen, c’est-
à-dire à une distance de 200 milles marins du Groenland oriental.

278
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 313

20. Quant à la délimitation dans les eaux situées entre l’île aux Ours et
la Norvège continentale, la Cour a conclu que la Norvège n’est pas plus
liée par cette solution que le Danemark n’est tenu d’appliquer, dans la
présente affaire, la méthode de l’équidistance qui a été employée pour
opérer la délimitation entre la Norvège et le Danemark dans le Skagerrak
et dans la mer du Nord ou au large des îles Féroé. Je ne vois aucune analo-
gie entre le cas de l’île aux Ours et le cas des délimitations dans la mer du
Nord mentionnés par la Cour car la situation de l’île aux Ours est très
spéciale. J’estime que la délimitation relative à l’île aux Ours, bien qu’il
s'agisse de deux territoires norvégiens, présente des aspects internatio-
naux et a une certaine pertinence en ce qu’elle exprime la conduite de la
Norvège à l'égard d’une délimitation maritime dans une région située
entre une petite fle inhabitée et un territoire continental.

21. Jen’approuve pas la méthode de délimitation de la zone de chevau-
chement des revendications (secteurs 1, 2 et 3), très ingénieusement inven-
tée pour les besoins de la cause.

Les deux lignes qui divisent la zone en trois secteurs sont tracées entre
les points où la ligne des 200 milles du Groenland et la ligne médiane
changent de direction.

Le secteur le plus méridional (secteur 1) correspond — par hasard
— essentiellement à la région qui, selon la Cour, est la plus importante
pour la pêche au capelan. Il ressort de ce que j'ai déjà dit que je ne consi-
dère pas le partage de ce secteur en deux parts égales comme équitable car
il néglige des facteurs socio-économiques pertinents. En outre, je ne pense
pas que la Cour soit en mesure de définir avec précision la principale zone
de pêche au capelan, qui peut varier considérablement.

Le partage des secteurs 2 et 3 repose sur l’unique considération — que je
conteste énergiquement — qu’une division par parts égales des trois
secteurs donnerait trop de poids au facteur circonstanciel de la forte
disparité qui existe dans les longueurs de côtes. Le partage des secteurs 2
et 3 est donc opéré d’une manière qui aboutit à la délimitation souhaitée
de la totalité des trois secteurs. Je considère que cette méthode est artifi-
cielle et qu'aucune règle de droit international n’a été invoquée pour la
justifier, mise à part une référence générale aux «exigences de l’équité ».

22. Le juge peut — et doit — exercer son pouvoir discrétionnaire dans
certaines limites et il est obligé de faire des choix difficiles selon ses
convictions.

Dans la présente affaire, dans laquelle la décision repose principale-
ment sur des considérations d’équité, la gamme des choix est plus étendue
que dans les affaires qui relèvent seulement du droit conventionnel, et la
décision quant à ce que doit être la solution équitable est d’autant plus
difficile. Dans bien des cas, comme celui-ci, il paraît presque impossible
d’indiquer avec cent pour cent de certitude laquelle est, de toutes les solu-
tions possibles, celle qui pourrait être qualifiée d’équitable. Le juge doit
faire un choix entre plusieurs solutions potentiellement équitables.

Pour les raisons énoncées ci-dessus et après avoir soigneusement pesé
tous les facteurs pertinents, je suis parvenu à la conclusion que la solution

279
DÉLIMITATION MARITIME (OP. DISS. FISCHER) 314

contenue dans l’arrêt n’est pas la plus équitable et qu’une délimitation du
plateau continental et de la zone de pêche entre le Groenland et Jan
Mayen à une distance de 200 milles marins du Groenland oriental aurait
été la solution la plus équitable et aurait dû par conséquent être l’abou-
tissement de cette affaire.

(Signé) Paul FISCHER.

280
